Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Amendments to the claims have been recorded.


Response to Amendment
Applicant’s arguments with respect to claims 25-40 have been considered but are moot because the arguments do not apply to the new references of Park US 9,648,269 being used in the current rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
s 25-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park US 9,648,269.

1-24. (Cancelled)  

Regarding claim 25, Park teaches a method for generating a dynamic picture-in-picture for displaying on a display device, the method comprising: 

receiving video content from a server; (Park Col.5 line 30, Digital Multimedia [video content] Broadcasting (DMB) [if it can be broadcasted from a server it can be received] and a Video On Demand (VOD)[VOD is a media distribution system i.e. server which also broadcasts television channels as well as film\ movies])

determining a first position of an object (Park Fig.4 #400) among a plurality of objects (Park Fig.4 other objects i.e. table, book and other person) within a first frame of the video (Park Fig.4 is a frame of video; Also Col.1 line 34; mobile terminal capable of displaying still images and video; Also (Park Col.6 line 25; the target object 400 is continuously extracted and tracked in the moving image [video].) content based on object recognition(Park Col.3 line 67, face recognition technology can be used when a human being is the target object of the reproduced image.) or metadata; 

determining a position of a first window (Park Fig.4 #410) based on the first position of the object (Park Fig.4#400) among the plurality of objects (Fig.4 other objects book), wherein a (Park Fig.4 image of women) of the first frame (Fig.4 is the first frame) is within the first window (Park Fig.4 same image of women), wherein the first portion (Fig.4 image of women) of the first frame (Fig.4 is the frame) is visually enlarged(Fig.4 #410 is visually enlarged image of women of 400), and wherein the object (Fig.4#400)among the plurality of objects (Park Fig.4 book and other person), within the first portion (Fig.4 #400)of the first frame(Fig.4), is visually enlarged(Fig. 4#410); 

generating the first window within the first frame for displaying on the display device(Park window Fig.4 #410 is in the first frame Fig.4 of the display device of Fig.4; Also Col.1 line 34; mobile terminal capable of displaying still images and video)); 

determining a second position (Fig. 4 #420) of the object among the plurality of objects within a second frame (Fig.4 is video so has first, second …n frames) of the video content based on object recognition (Park Col.3 line 67, face recognition technology can be used when a human being is the target object of the reproduced image. ) or metadata, wherein the second frame is temporally subsequent to the first frame(Fig.4 is video so second frame is temporally subsequent to the first frame), and wherein the second position of the object is different than the first position of the object(Park Fig.4 #410 is different position then #420); 

determining a position of a second window based on the second position of the object among the plurality of objects (Park Col.5 line 1-7, compares the position of the target region with that of the window so that the position of the window will not obscure the target object in the original image. When the result of the comparison shows that the position of window overlaps the target region, the position comparator 250 adjusts the position of the window to a position adjacent to the target region, i.e., the nearest position to the target region, at which the window does not overlap the target region.), wherein second portion of the second frame is within the second window (Park Fig.4 #420), wherein the second portion of the second frame is visually enlarged(Fig.4 #420 is visually enlarged from #400), and wherein the object among the plurality of objects(Fig.4 book other person), within the second portion of the second frame(Fig.4 #420), is visually enlarged(Fig.4#420 is visually enlarged for 400); and generating the second window within the second frame for displaying on the display device(Fig.4 #420 is on the display).  Also (Park Col.5 line 10-20; the window is continuously displayed [video frame by frame] without covering the target object when the designated window potion would have overlapped the target object. Preferably, the window only changes its position, and is the same size, uses the same zoom magnification, and displays in the same resolution as set by the user.) Also (Park Col.24-30; This function as described above is referred to as a Smart Zoom Window (SZW) function in the present application. The SZW function extracts and tracks a region, an object, or a human being designated by a user from an image, by applying technology, which has been proposed for the reproduction of Digital Multimedia Broadcasting (DMB) and a Video On Demand (VOD) from among functions that users frequently use in mobile terminals.)

Regarding claim 26, Park teaches all of the limitation of claim 25 and further, further comprising determining that the first window or the second window is overlapping with the (Park Col.6 line 50; FIGS. 4 and 5, the image reproduction apparatus determines in step 325 if the window overlaps the target region.)

Regarding claim 27, Park teaches all of the limitation of claim 25 and further, further comprising: 

determining a third position (Park Fig.4 #420)of the object among the plurality of objects within a third frame of the video content based on object (Park Col.5 line 10-20; the window is continuously displayed [video frame by frame…frame 1 to frame n] without covering the target object when the designated window potion would have overlapped the target object. Preferably, the window only changes its position, and is the same size, uses the same zoom magnification, and displays in the same resolution as set by the user.)  recognition (Park Col.6 line 25; the target object 400 is continuously extracted and tracked in the moving image. Accordingly, an image of the target region with the target object 400 as reference is continuously displayed in each window.)or metadata; and 

generating a third window in a predetermined location within a fourth frame for displaying on the display device, wherein a third portion of the third frame is within the third window, wherein the third portion of the third frame is visually enlarged, wherein the object among the plurality of objects, within the third portion of the third frame is visually enlarged, and wherein the fourth frame is temporally subsequent to the third frame.   (Park Fig.4 and Col.6 line 25; the target object 400 is continuously extracted [from frames 1 to n] and tracked in the moving image. Accordingly, an image of the target region with the target object 400 as reference is continuously displayed in each window.)

Regarding claim 28, Park teaches all of the limitation of claim 25 and further, wherein the first window comprises the first portion of the first frame based on a user selection of the object.  (Park Col.3 line 8-20; a user selects a target region [portion] in an image displayed by an image reproduction apparatus, an image of the selected target region [object i.e. face fig. 4#400] is displayed in a window that is adjustable by the user. The image reproduction apparatus tracks a target object in the target region, and enables the user to continuously view the target object in the window. Particularly, the user can adjust a generation position, a window size, a zoom magnification, and a resolution of the window. As described above, the user can freely adjust the window in which the target object is displayed, thereby increasing the convenience of the user.) Also (Park Col.3 line 48; the selection of an automatic or a manual operation of a target region implies that a target region including a target object,)

Regarding claim 29, Park teaches all of the limitation of claim 25 and further, further comprising: 

identifying the plurality of objects within an earlier frame of the video content, the plurality of objects comprising the object; (Park Col.3 line 48; the selection [identifying] of an automatic or a manual operation of a target region [in the video earlier frame 1 …frame n] implies that a target region including a target object,)

generating a plurality of windows within the earlier frame for displaying on the display device, each of the plurality of windows comprising a respective object among the plurality of objects, wherein each of the plurality of windows provides an indication of the respective object; (Park Fig.4 #410 is the respective object) Also Col.3 line 50 target region including a target object that the user intends to track the user selects in advance [earlier frame])

 and cycling through a window of focus of the plurality of windows based on user input.  (Park Col.3 line 50; a manual operation of a target region implies that a target region including a target object, that the user intends to track, is automatically designated when the user selects the target object in advance [earlier frame].) Based on Applicants definition of focus in the Specification para 10; The window of focus may be, for example, a highlighted window that also for a user to identify which object is currently selectable.

Regarding claim 30, Park teaches all of the limitation of claim 29 and further, further comprising: 

receiving a user selection of the object among the plurality of objects (Park Col.3 line 7-14, a user selects a target region in an image displayed by an image reproduction apparatus, an image of the selected target region is displayed in a window that is adjustable by the user. The image reproduction apparatus tracks a target object in the target region, and enables the user to continuously view the target object in the window.); and enlarging the object within the first window based on the user selection.  (Park Col.3 line 14-16, particularly, the user can adjust a generation position, a window size, a zoom magnification, and a resolution of the window.)

Regarding claim 31, Park teaches all of the limitation of claim 25 and further, wherein metadata comprises information indicating a location of an object within a frame of the video content.  (Park Col.5 line 1, A position comparator 250 compares the position of the target region with that of the window so that the position of the window will not obscure the target object in the original image. Also Col5. Line 19, continuously tracks and displays the target object, that selected by the user) Based on Applicant Specifications para 3 and 4, metadata (e.g., track the object across the frames the video content); wherein a location of the PIP within the frames is determined based on the positional data of the object within the frames of the video content (e.g., the PIP is "floating" across the frames based on the location of the tracked object).

Regarding claim 32, Park teaches all of the limitation of claim 25 and further, further comprising generating information relating to the object among the plurality of objects within the second frame for displaying on the display device.  (Park Col.5 line 30; The SZW [Smart Zoom Window] function reconfigures the tracked target based on a position, size, and resolution set by the user, and displays the reconfigured target on a screen.)

Claim 33 is rejected using the same rejections as made to claim 25.
Claim 34 is rejected using the same rejections as made to claim 26.
Claim 35 is rejected using the same rejections as made to claim 27.
Claim 36 is rejected using the same rejections as made to claim 28.
Claim 37 is rejected using the same rejections as made to claim 29.
Claim 38 is rejected using the same rejections as made to claim 30.
Claim 39 is rejected using the same rejections as made to claim 31.
Claim 40 is rejected using the same rejections as made to claim 32.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kawak US 9,571,734 Fig. 31; Inagaki US 8,358,907 Fig.8; Lee US 2018/0262708 Fig.24 #2420; Chen 20170302719 Fig.2 and para 6; a tracking based auto-zoom playing mode can include detecting and tracking an object in a scene. An auto-zoom process can zoom into the scene to show a zoomed view of the tracked object.  Lee 20180262708 Para 39 relating to Applicant’s Figures 15A -D
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F 11am.-7pm..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIHAR A KARWAN/Examiner, Art Unit 2422               

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664